DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 were previously pending in the instant application.  Applicant’s amendment filed February 7, 2022, has been entered in full.  Claims 1-2, 5-6, 10-12, 15-16, and 20 have been amended.  No claims have been added or cancelled.  Accordingly, claims 1-20 are now pending in the instant application.

Response to Arguments
Applicant argues that the amendments resolve the previous issues of indefiniteness in the claims (Remarks filed February 7, 2022, hereinafter Remarks: Page 6).  Examiner agrees.  The previous rejections under 35 U.S.C. 112(b) are withdrawn.

Applicant traverses the previous rejections under 35 U.S.C. 103, arguing that the previously-cited prior art does not teach all elements of the amended claims (Remarks: Pages 6-7).  In particular, Applicant argues that Liu does not “determine an average rate of change of the plurality of frames by comparing a number of pixels in one of the plurality of frames to a number of pixels in a previous frame” as recited in amended claim 1 (Remarks: Page 7).  Examiner respectfully disagrees.
(Section III.A and Figure 1).  Step 2 includes calculating a difference (Page 1240, Equation 3) between one of a plurality of frames (i.e. frame at time             
                t
                +
                1
            
        ) and a previous frame (i.e. frame at time             
                t
            
        ).  The difference is calculated by comparing (via subtraction) the values of             
                k
            
        -th bins of histograms of the one frame and the previous frame (Page 1240, Equation 3,             
                
                    
                        H
                    
                    
                        t
                    
                    
                        k
                    
                
                -
                
                    
                        H
                    
                    
                        t
                        +
                        1
                    
                    
                        k
                    
                
            
        ).  The value of a bin of an image histogram is a number of pixels in the image that fall within that bin.  Therefore, computing the difference metric of Liu includes comparing a number of pixels in one of the plurality of frames (i.e. the value of             
                
                    
                        H
                    
                    
                        t
                        +
                        1
                    
                    
                        k
                    
                
            
        ) to a number of pixels in a previous frame (i.e. the value of             
                
                    
                        H
                    
                    
                        t
                    
                    
                        k
                    
                
            
        ).
As explained in the previous Office Action (pages 8-9), Liu further teaches using the differences to calculate a maximum difference and a minimum difference (Page 1240, step 3), and then calculating an average of these differences (Page 1240, step 4; Also see Figure 1, “Average of frame difference”).  At least because these frame differences are indicative of a rate of change between the frames (i.e. difference will be zero if there is no change, and higher if there is more change), this average difference is an average rate of change of the plurality of frames.  As explained above, the difference values used to compute the average are themselves computed by comparing a number of pixels in one of the plurality of frames to a number of pixels in a previous frame.  Therefore, Liu does indeed teach to analyze the plurality of frames of the segment to determine an average rate of change of the plurality of frames by comparing a number of pixels in one of the plurality of frames to a number of pixels in a previous frame, as required by the amended claims.

Admitted Prior Art
In the Office Action dated November 8, 2021, Examiner took Official Notice of facts in the following instance(s):
At Page 13:
“However, Examiner takes Official Notice that it is old and well-known in the art of data processing to use a machine learning algorithm instead of a rules based algorithm.  Rules-based algorithms suffer from disadvantages, such as a difficulty in adapting to changes, that can be avoided by using a machine learning algorithm instead.”

At Page 16:
“However, Examiner takes Official Notice that it is old and well-known in the art of image analysis to use videos with a frame rate that comprises one of 60 or 24 frames per second.  For example, 24 frames per second is commonly used for cinematic video and 60 frames per second is commonly used for slow motion footage.”


Regarding Official Notice, MPEP 2144.03(C) includes the following instructions:
“To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.”

“A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate.”

“If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.”



Therefore, as required by the MPEP, Examiner clearly indicates that the Official Notice statement(s) noted above is/are taken to be admitted prior art because Applicant either failed to traverse them or inadequately traversed them.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 has been amended to recite that “each selected frame represents between 0.16 and 0.24 of a second of video.”
Examiner looks to the specification in search of support for this amendment and finds paragraph [0050] (paragraph numbers refer to the published application, i.e. US 2021/0125359 A1), which describes that “processor 408 can be configured to analyze frames within, for example, every 0.16-0.24 seconds, to locate the highest quality frames for inclusion in the flipbook.”  While this does recite the range included in the amendment to claim 6, it is describing a different embodiment than the one required by claims 1 and 6.  For at least this reason, it does not provide adequate support for the amendment to claim 6.
Claim 1 gives two conditions that must be met for a frame to be selected: (a) that “each pair of selected sequential frames comprises a relative image difference above the threshold” and (b) that “each selected frame meets quality criteria not met by one or more local frames” (lines 13-15).
The embodiment described in paragraph [0050] of the specification does select frames that meet condition (b) – i.e. frames are selected when they meet criteria of having the highest quality within a window of local frames.  However, the embodiment described in paragraph [0050] does not also require that the same selected frame also meets condition (a).  Instead, paragraph [0050] describes an embodiment where frames are selected by meeting condition (a) or condition (b).  
In support of this interpretation, Examiner notes that [0050] refers to “altering the number of frames included in one or more sub-segments 204, to account for the selection of high quality frames in the same region of video as the frame at which the 
In summary, claim 6 lacks adequate support in the original disclosure because it has been amended to recite a specific range of 0.16-0.24 seconds, but that range is only recited in a portion of the specification that describes an embodiment different from the embodiment required by claim 6.
Claim 16 recites a similar limitation and is also rejected under 35 U.S.C. 112(a) for substantially the same reasons as claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-5, 7, 9-11, 13-15, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘Triplett’ (US 2008/0043259 A1) in view of ‘Liu’ (“Key Frame Extraction of Online Video Based on Optimized Frame Difference,” 2012) and ‘Zhang’ (US 2007/0263128 A1).
Regarding claim 1, Triplett teaches a system for producing a flipbook (e.g. [0019], Figures 1-3, book includes a video portion 60 that is viewed as a flipbook) comprising processing circuitry (e.g. [0023], Figure 4, host computer system) configured to:
receive a video comprising a plurality of frames ([0023], Figure 4, step 120); 
select a start frame and an end frame of a subject of the video, and a plurality of frames therebetween defining a segment of the video (see Note Regarding Frame Selection below); 
analyze the plurality of frames of the segment to determine an average rate of change of the plurality of frames by comparing a number of pixels in one of the plurality of frames to a number of pixels in a previous frame (see Note Regarding Frame Selection below); 
determine a threshold of relative image difference based on the average rate of change of the plurality of frames and a baseline frame rate (see Note Regarding Frame Selection below); 
select, based on the results of analyzing the plurality of frames, a plurality of selected frames each of the selected frames being separated from two other selected frames by a sub-segment of the video, wherein each pair of selected sequential frames comprises a relative image difference above the threshold and wherein each selected frame meets quality criteria not met by one or more local frames (see Note Regarding Frame Selection below); 
arrange the selected frames in temporal order (e.g. [0025], selected video frames are arranged to fill temporal sequence of pages); 
add a protruding edge to each of the selected frames (e.g. [0026], video frames are placed into layout location at edge of paper; As seen in e.g. Figure 1B, there is extra paper protruding from the top, left, and bottom edges of selected frames 60; This extra paper around the selected frame is within the scope of a “protruding edge”); and 
transmit data representing each of the selected frames, in temporal order, to a printer for printing and binding a flipbook ([0027], selected frames are transmitted as laid out in over the temporally-ordered pages for printing and binding).


Note Regarding Frame Selection.  Triplett suggests that “the system may use pattern and/or image recognition techniques now or hereafter known in the art to automatically detectes or video frames that contain only slight differences from the image or frame sequenced before it, and exclude those images or frames from inclusion in the book, so as to avoid pauses in the sequencing” and that “[i]f there are differences, a change in motion from the previous frame is detected, and the layout step continues with the image or video frame being included” ([0028], reference numbers omitted).
Triplett does not teach any details of an algorithm that can be used to perform such change-based frame selection.  In particular, Triplett does not teach selecting frames by:
selecting a start frame and an end frame of a subject of the video, and a plurality of frames therebetween defining a segment of the video; 
analyzing the plurality of frames of the segment to determine an average rate of change of the plurality of frames by comparing a number of pixels in one of the plurality of frames to a number of pixels in a previous frame; 
determining a threshold of relative image difference based on the average rate of change of the plurality of frames and a baseline frame rate; and
selecting, based on the results of analyzing the plurality of frames, a plurality of selected frames each of the selected frames being separated from two other selected frames by a sub-segment of the video, wherein each pair of selected sequential frames comprises a relative image difference above the threshold and wherein each selected frame meets quality criteria not met by one or more local frames; 

select a start frame and an end frame of a subject of the video, and a plurality of frames therebetween defining a segment of the video (see Note Regarding Shots below); 
analyze the plurality of frames of the segment to determine an average rate of change of the plurality of frames (Pages 1239-1240, steps 1-4, inter-frame differences are calculated for each frame and an average of their maximum and minimum rates change is determined as                                 
                                    m
                                    i
                                    d
                                    (
                                    D
                                    )
                                
                            ) by comparing a number of pixels in one of the plurality of frames to a number of pixels in a previous frame (Page 1240, Step 2, Equation 3, difference is calculated by computing                                 
                                    
                                        
                                            H
                                        
                                        
                                            t
                                        
                                        
                                            k
                                        
                                    
                                    -
                                    
                                        
                                            H
                                        
                                        
                                            t
                                            +
                                            1
                                        
                                        
                                            k
                                        
                                    
                                
                            , where                                 
                                    H
                                
                             is a histogram of a frame,                                 
                                    
                                        
                                            H
                                        
                                        
                                            k
                                        
                                    
                                
                             is a value of a                                 
                                    k
                                
                            -th bin of the histogram,                                 
                                    t
                                    +
                                    1
                                
                             is a time of one of the plurality of frames, and                                 
                                    t
                                
                             is a time of a previous frame; The value of a bin of an image/frame histogram is a number of pixels of the image/frame that fall within that bin; Therefore, computing                                 
                                    
                                        
                                            H
                                        
                                        
                                            t
                                        
                                        
                                            k
                                        
                                    
                                    -
                                    
                                        
                                            H
                                        
                                        
                                            t
                                            +
                                            1
                                        
                                        
                                            k
                                        
                                    
                                
                             is a comparison – via subtraction – of a number of pixels in one of the plurality of frames to a number of pixels in a previous frame); 
determine a threshold of relative image difference based on the average rate of change of the plurality of frames (Page 1240, step 5,                                 
                                    m
                                    i
                                    d
                                    
                                        
                                            D
                                        
                                    
                                
                             is used as threshold) and a baseline frame rate (e.g. Page 1240, Table 1, each video has a baseline frame rate; The frame rate influences the magnitude of the inter-frame differences – i.e. a higher frame rate will produce lower inter-frame differences for the same content, and vice versa; Therefore, the threshold, which is determined based on the inter-frame differences of video at a baseline frame rate, is determined based on that baseline frame rate); and
select, based on the results of analyzing the plurality of frames, a plurality of selected frames (Page 1240, Steps 5-6), each of the selected frames being separated from two other selected frames by a sub-segment of the video (The keyframes are separated from one another by frames that were removed at step 5), wherein each pair of selected sequential frames comprises a relative image difference above the threshold (Page 1240, step 5) and wherein each selected frame meets quality criteria not met by one or more local frames (see Note Regarding Quality below).

Liu teaches that its change-based frame selection techniques are effective and provide better performance with lower computational complexity than a conventional frame selection approach (Section V, first paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Triplett with the change-based frame selection of Liu in order to improve the method with the reasonable expectation that this would result in a method that performed change-based frame selection as suggested by Triplett in a manner that was advantageously effective while providing better performance with lower computational complexity than a conventional frame selection approach.  This technique for improving the system of Triplett was 

Note Regarding Shots.  Liu assumes that “video shot boundary detection has been done” and extracts its frames within a shot (Page 1239, last paragraph), but does not explicitly teach how to perform the shot detection.  In particular, Liu does not teach to select a start frame and an end frame of a subject of the video, and a plurality of frames therebetween defining a segment of the video (i.e. a shot of the video).
However, Zhang does teach performing shot detection to select a start frame and an end frame of a subject of the video, and a plurality of frames therebetween defining a segment of the video (i.e. a shot of the video) ([0017], Figure 2, step 100, video is segmented into shots, where each shot is a segment of video including a series of frames, by detecting boundaries of each shot – i.e. their start and end frames; Figure 3 teaches details of shot detection).
As noted above, Liu requires some sort of shot detection in order to perform its frame selection techniques.  Zhang teaches a shot detection (Figure 2, step 100; Figure 3) and demonstrates that it is appropriate for use as a pre-processing for frame selection techniques ([0017], Figure 2, shot detection 100 is used as pre-processing for frame selection 102).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Triplett in view of Liu as applied above with the shot detection of Zhang in order to improve the system with the reasonable expectation that this would result in a system that used an appropriate 

Note Regarding Quality.  In Liu, frames are selected based on whether or not they meet a change criterion (Page 1240, step 5).  If the number of frames meeting the change criterion (                        
                            L
                        
                    ) is greater than the desired number of selected frames (                        
                            k
                        
                    ), then the frames are selected based on temporal order (Page 1240, step 6, first                         
                            k
                        
                     frames).
Liu does not teach that the selected frames meet quality criteria not met by one or more local frames.
However, Zhang does teach that frames can be selected based not only on a change criterion, but also based on a quality criterion (Figure 2, step 102; [0017], last sentence; Figure 4 illustrates exemplary quality criteria).
When printing a book, as in Triplett, it is not only desirable that the images are informative, but also that they have a high-quality, aesthetically pleasing appearance.  Rather than selecting images based only on change criteria and temporal order, the frame selection of Liu could be modified to also select images based on the quality criteria taught by Zhang.  This would advantageously ensure that the selected frames were of acceptable quality.  For example, a video frame with fast subject and/or camera motion may meet the change-based criteria of Liu, but suffer from blurring such that it is of low quality and therefore undesirable to include in a flipbook.  The quality criteria of Zhang, which include determining whether a frame has high sharpness ([0029]), would ensure that such a blurred, low-quality frame was not selected.

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Triplett, Liu and Zhang to obtain the invention as specified in claim 1.	

Regarding claim 3, Triplett in view of Liu and Zhang teaches the system as in claim 1.
Liu teaches that the threshold of relative image difference is determined using a rule-based algorithm (Section III.A., steps 1-5, rules are followed to set threshold equal to                         
                            m
                            i
                            d
                            (
                            D
                            )
                        
                    ), rather than a machine learning algorithm.
However, it has been taken as admitted prior art that it is old and well-known in the art of data processing to use a machine learning algorithm instead of a rules based algorithm.  Rules-based algorithms suffer from disadvantages, such as a difficulty in adapting to changes, that can be avoided by using a machine learning algorithm instead.

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Triplett, Liu, and Zhang to obtain the invention as specified in claim 3.	

Regarding claim 4, Triplett in view of Liu and Zhang teaches the system of claim 1, and Triplett further teaches that the processing circuitry is further configured to select the start frame and the end frame of a subject of the video based on a user selection ([0023], user uploads particular video for inclusion in book; This is a user selection; As explained above with respect to claim 1, the shot detection that determines the start and end frames is performed on the uploaded video in order to select frames to be printed in the book; Therefore, the shot detection is “based on a user selection”).

Regarding claim 5, Triplett in view of Liu and Zhang teaches the system of claim 1, and Zhang further teaches that the processing circuitry is further configured to select the start frame and the end frame of a subject of the video is based on relative change based on configurable threshold and/or configurable data change ([0024], Figure 3, step 38, shot boundaries – i.e. start and end frames of a shot – are detected based on relative change between frames meeting a configurable threshold).

Regarding claim 7, Triplett in view of Liu and Zhang teaches the system of claim 1.  Liu teaches that the length of each sub-segment between selected frames varies based on the selection of frames that meet selection criteria (Figure 4 and Page 1241, first paragraph; There is variable space between the selected keyframes – i.e. length of each sub-segment between selected frames varies based on the selection of frames that meet selection criteria).  In Liu, the selection criteria are based on a change metric.  However, as explained above in the rejection of claim 1, Liu has been modified to additionally use a quality metric in its selection criteria.  Therefore, in the system of Triplett in view of Liu and Zhang as applied above, the length of each sub-segment varies based on the selection of frames that meet quality criteria not met by the one or more local frames.

Regarding claim 9, Triplett in view of Liu and Zhang teaches the system of claim 1, and Triplett further teaches that the processing circuitry is further configured to present one or more of the selected frames to a user to optionally apply edits based on quality ([0023], uploaded videos and image are displayed for optional manipulation, where “The images may be manipulated by any combination of rotating, cropping, and digitally enhancing for aesthetic purpose”; Note from [0018] that “Reference to an ‘image’ is a reference to one or more video frames, illustrations, snapshots or analog or digital photographs”; Note that the uploaded videos include the selected frames).

Regarding claim 10, Triplett in view of Liu and Zhang teaches the system as in claim 1.
Triplett does not teach any particular frame rate.
Liu teaches examples with frame rates of 15 and 25 frames per second (Page 1240, Table 1).
Zhang does not teach any particular frame rate.
Accordingly, none of Triplett, Liu or Zhang teaches that the frame rate of the video is one of 60 or 24 frames per second.
However, it has been taken as admitted prior art that it is old and well-known in the art of image analysis to use videos with a frame rate that comprises one of 60 or 24 frames per second.  For example, 24 frames per second is commonly used for cinematic video and 60 frames per second is commonly used for slow motion footage.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Triplett in view of Liu and Zhang as applied above to receive video with frame rates of 60 or 24 frames per second in order to improve the system with the reasonable expectation that this would result in a system that was able to receive and process videos in commonly-used formats, thereby ensuring it could operate on a wide variety of videos.  


Regarding claim 11, Examiner notes that the claim recites a method that is substantially the same as the method performed by the system of claim 1.  Triplett in view of Liu and Zhang teaches the system of claim 1.  Accordingly, claim 11 is also rejected under 35 U.S.C. 103 as being unpatentable over Triplett in view of Liu and Zhang for substantially the same reasons as claim 1.

Regarding claim 13, Examiner notes that the claim recites a method that is substantially the same as the method performed by the system of claim 3.  Triplett in view of Liu and Zhang teaches the system of claim 3.  Accordingly, claim 13 is also rejected under 35 U.S.C. 103 as being unpatentable over Triplett in view of Liu and Zhang for substantially the same reasons as claim 3.

Regarding claim 14, Examiner notes that the claim recites a method that is substantially the same as the method performed by the system of claim 4.  Triplett in view of Liu and Zhang teaches the system of claim 4.  Accordingly, claim 14 is also rejected under 35 U.S.C. 103 as being unpatentable over Triplett in view of Liu and Zhang for substantially the same reasons as claim 4.

Regarding claim 15, Examiner notes that the claim recites a method that is substantially the same as the method performed by the system of claim 5.  Triplett in view of Liu and Zhang teaches the system of claim 5.  Accordingly, claim 15 is also rejected under 35 U.S.C. 103 as being unpatentable over Triplett in view of Liu and Zhang for substantially the same reasons as claim 5.

Regarding claim 17, Examiner notes that the claim recites a method that is substantially the same as the method performed by the system of claim 7.  Triplett in view of Liu and Zhang teaches the system of claim 7.  Accordingly, claim 17 is also rejected under 35 U.S.C. 103 as being unpatentable over Triplett in view of Liu and Zhang for substantially the same reasons as claim 7.

Regarding claim 19, Examiner notes that the claim recites a method that is substantially the same as the method performed by the system of claim 9.  Triplett in view of Liu and Zhang teaches the system of claim 9.  Accordingly, claim 19 is also rejected under 35 U.S.C. 103 as being unpatentable over Triplett in view of Liu and Zhang for substantially the same reasons as claim 9.

Regarding claim 20, Examiner notes that the claim recites a method that is substantially the same as the method performed by the system of claim 10.  Triplett in view of Liu and Zhang teaches the system of claim 10.  Accordingly, claim 20 is also rejected under 35 U.S.C. 103 as being unpatentable over Triplett in view of Liu and Zhang for substantially the same reasons as claim 10.
Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Triplett in view of Liu and Zhang as applied above, and further in view of ‘Barrett’ (US 2012/0007995 A1).
Regarding claim 2, Triplett in view of Liu and Zhang teaches the system as in claim 1.
Triplett teaches displaying flipbook images and videos for review ([0023]), but does not teach to create a preview video comprising each of the selected frames; and display the preview video, by a display, at an expected flip rate of the flipbook.
Liu and Zhang also do not teach these features.
However, Barrett does teach steps to create a preview video comprising each of the selected frames of a flipbook; and display the preview video, by a display, at an expected flip rate of the flipbook (e.g. [0013], [0027], [0030]).
Triplett offers its user an opportunity to verify that its flipbook is ready for printing ([0027]).  Displaying the preview video of Barrett at this step would allow the user to ensure that the flipbook will produce a desired visual effect when flipped, thereby advantageously ensuring that the user will be satisfied with the flipbook before it is printed.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Triplett in view of Liu and Zhang as applied above with the preview video of Barrett in order to improve the system with the reasonable expectation that this would result in a system that allowed a user to verify the flipping appearance of their flipbook, thereby advantageously ensuring that the user would be satisfied with the flipbook before printing.  This technique for 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Triplett, Liu, Zhang and Barrett to obtain the invention as specified in claim 2.	

Regarding claim 12, Examiner notes that the claim recites a method that is substantially the same as the method performed by the system of claim 2.  Triplett in view of Liu, Zhang and Barrett teaches the system of claim 2.  Accordingly, claim 12 is also rejected under 35 U.S.C. 103 as being unpatentable over Triplett in view of Liu, Zhang and Barrett for substantially the same reasons as claim 2.


Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Triplett in view of Liu and Zhang as applied above, and further in view of ‘Vanderbreeken’ (“Media art and the resurrection of an image: motion and sculpturing,” 2009).
Regarding claim 6, Triplett in view of Liu and Zhang teaches the system as in claim 1.
Triplett teaches selecting 60 frames from an uploaded video in order to generate its flipbook ([0025], 60 representative frames are selected in order to fill the 60 pages of the flipbook).

Liu and Zhang also do not explicitly teach this feature.
However, Vanderbreeken does teach using a 12-second sequence of pictures (i.e. video) to generate a flipbook (Page 151, Section 1.2, second paragraph).
Vanderbreeken teaches that 12 seconds is a sufficient amount of time to gather enough frames for a flipbook (Page 151, Section 1.2, second paragraph). 
Examiner notes that if Triplett were modified to use a 12-second uploaded video, then each of its 60 selected frames would represent                         
                            
                                
                                    12
                                     
                                    s
                                    e
                                    c
                                    o
                                    n
                                    d
                                    s
                                
                                
                                    60
                                
                            
                            =
                            0.2
                             
                            s
                            e
                            c
                            o
                            n
                            d
                            s
                        
                    .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Triplett in view of Liu and Zhang as applied above with the 12-second video of Vanderbreeken in order to improve the system with the reasonable expectation that this would result in a system that captured frames over an amount of time sufficient to gather enough frames for a flipbook.  This technique for improving the system of Triplett in view of Liu and Zhang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Vanderbreeken.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Triplett, Liu, Zhang and Vanderbreeken to obtain the invention as specified in claim 6.	

Regarding claim 16, Examiner notes that the claim recites a method that is substantially the same as the method performed by the system of claim 6.  Triplett in view of Liu, Zhang and Vanderbreeken teaches the system of claim 6.  Accordingly, claim 16 is also rejected under 35 U.S.C. 103 as being unpatentable over Triplett in view of Liu, Zhang and Vanderbreeken for substantially the same reasons as claim 6.


Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Triplett in view of Liu and Zhang as applied above, and further in view of ‘NessAiver’ (“Edge-Based Automated Facial Blemish Removal,” 2013).
Regarding claim 8, Triplett in view of Liu and Zhang teaches the system as in claim 1.
Triplett gathers videos and images, displays them for manipulation by a user, and suggests they “may be manipulated by any combination of rotating, cropping, and digitally enhancing for aesthetic purpose” ([0023]; Note from [0018] that “[r]eference to an ‘image’ is a reference to one or more video frames, illustrations, snapshots or analog or digital photographs”).  Because Triplett describes the manipulation as being performed by a user, it does not fall within the scope of automatically editing the selected frames for quality, including one or more of the following: red eye reduction, brightness adjustment, blemish removal, and cropping.
Liu and Zhang also do not explicitly teach such automated editing.
However, NessAiver does teach techniques for automated blemish removal (The blemish removal is described throughout; Section 2.2 describes face detection phase, Section 3.3 describes feature extraction phase, Section 4 describes skin mask phase, Section 5.2 describes blemish detection, Section 6.2 describes different in-painting techniques).
NessAiver teaches that blemishes can be removed through manual editing manipulations, but that this process can take hours for a single photo, and this labor cost is amplified in situations where large batches of photos must be edited (Section 1.1).  NessAiver further teaches that its techniques are able to automate this process, thereby advantageously reducing the amount of labor required to manipulate images for aesthetic purposes (Section 1.1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Triplett in view of Liu and Zhang as applied above with the automated blemish removal of NessAiver in order to improve the system with the reasonable expectation that this would result in a system that could automate at least some of its aesthetic image manipulations, thereby advantageously reducing the amount of labor and effort for a user to create a flipbook.  This technique for improving the system of Triplett in view of Liu and Zhang was within the ordinary ability of one of ordinary skill in the art based on the teachings of NessAiver.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Triplett, Liu, Zhang and NessAiver to obtain the invention as specified in claim 8.	

Regarding claim 18, Examiner notes that the claim recites a method that is substantially the same as the method performed by the system of claim 8.  Triplett in view of Liu, Zhang and NessAiver teaches the system of claim 8.  Accordingly, claim 18 is also rejected under 35 U.S.C. 103 as being unpatentable over Triplett in view of Liu, Zhang and NessAiver for substantially the same reasons as claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669